Title: [Diary entry: 3 May 1788]
From: Washington, George
To: 

Saturday 3d. Thermometer at 64 in the Morning—74 at Noon and 68 at Night. Wind at So. Wt. About 3 oclock there was a pretty smart shower of Rain. Mr. Fendall and Mr. Craik went away directly after breakfast & I visited all the Plantations. In the Neck, all hands except the Plowers & Carters were planting Corn—one plow laying off in the Barn Inclosure for Sundries—one harrow for Buck Wheat—3 plows listing for Car[ro]ts and Cabbages—2 Teams in the Waggon Carting rails to the fence betwn. fields No. 8 & 9. At Muddy hole, two of the Plows still at Frenchs, harrow putting in (or crossing Buck Wheat). Women making Pumpkin hills in the borders of No. 3. At Dogue run, one harrow was covering the Barley which was sown agreeable to the order of yesterday viz.—8 bushls. of that sent by Mr. Young—about a peck from Genl. Spotswood and about a pottle of the Naked Barley (Colo. Lees sort). The first was on the South Side adjoining the Road—the other two in the next land, North of it, the Naked Barley in the East part of it—up to two Stakes. On this Barley were sown 32 lbs. of Hop clover seed (from Engd.). At Frenchs, Two plows were laying off & 2 listing—the Cart employed

in getting up the Scantling &ca. to the Barn. Overseer Women & boys assisting in Planting Corn at the Ferry. At the Ferry, the Plows were laying off & listing for Corn and the other hands planting of it. Few or no fish being caught to day I ordered them to discontinue drawing the Sein after Monday unless they were more successful on that day.